Citation Nr: 0723500	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent disabling for the residuals of a wound to the left 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  

In a December 2004 Board decision, the veteran's claim was 
remanded to comply with his request for a video conference 
hearing before a Veterans Law Judge (VLJ).  In September 
2005, the veteran presented testimony by the use of video 
conferencing equipment at the Cleveland RO before a VLJ 
sitting in Washington, D.C.  A transcript of this personal 
hearing is in the veteran's claims folder.  In September 
2005, the case was advanced on the Board's docket under 38 
C.F.R. 
§ 20.900(c).  The Board remanded the claim a second time in 
October 2005 for a VA examination.  In July 2006, the claim 
returned to the Board a third time wherein it was denied.

The appellant appealed the Board's July 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in an Order dated in May 2007, the Court ordered that the 
motion for remand be granted and remanded the Board's 
decision for compliance with the instructions in the April 
2007 Joint Motion for Remand (Joint Motion) filed in this 
case.  

The Board notes in December 2003, the RO received a claim 
from the veteran's representative for CUE regarding a 
February 1947 RO decision.  In May 2004, the RO issued a 
development letter regarding this claim.  However, the record 
reflects that no further action has been taken on that claim.  
Therefore, the Board refers the issue of CUE regarding a 
February 1947 RO decision to the RO for appropriate action, 
if any.   

As such, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.
REMAND

Reason for Remand:  VA examination

Pursuant to the April 2007 Joint Motion, the veteran's claim 
is remanded for a VA examination to evaluate precisely what 
muscle group(s) and nerve(s) in the left leg were injured or 
are presently affected by the gunshot wound he sustained in 
service in March 1945.  

The following is an outline of the relevant treatment records 
that describe the history of the veteran's left leg injury.  
A March 1945 service medical report described the veteran's 
injury as being caused by a perforating shell wound that 
entered on the posterior lateral surface of the proximal 
third of the left leg and exited from the anterior lateral 
surface of the proximal third of the left leg.  The wound was 
debrided and sutured.  A May 1948 VA examination indicated 
that the veteran had two scars on the outer side of his left 
calf that were slightly sensitive to pressure but there was 
no muscle atrophy, weakness, or limitation of motion.  The 
left knee had crepitus.  The injury was reported in Muscle 
Group XI.  In a March 1975 letter, private Dr. G.R.S. opined 
that the veteran had a peroneal nerve injury and noted that 
sensation along the distribution of the peroneal nerve was 
impaired.  A July 1975 VA examination reflected that there 
was a light six inch long scar on the veteran's left leg that 
was not tender.  There was moderate muscle damage to Group 
XI.  An October 1975 special neuropsychiatric examination had 
a diagnosis of a wound of the left leg in Muscle Group XI and 
possible peroneal nerve irritation that was possibly 
secondary to the contracture of the scar tissue.  

A June 1987 VA medical certificate had a diagnosis of 
tendonitis of the left knee.  A June 1992 private treatment 
report of Dr. S.B. had an impression of no evidence of 
atherosclerotic occlusive disease in either lower extremity.  
A June 1992 private bone scan of Dr. D.L. found other than 
arthritic changes suggested in the left knee but the total 
body bone scan was normal.  There was no bony metastasis 
seen.  A June 1992 private electromyogram performed by Dr. S-
L.M. indicated left peroneal neuropathy that was thought to 
be most likely the result of trauma to the left peroneal 
nerve from the shrapnel injury.  A July 1992 letter from 
private doctor Dr. S-L.M. to Dr. K.S. summarized his finding 
of left peroneal neuropathy.  

A July 2002 VA examination revealed a 13 cm left calf wound 
laterally that was not sensitive or tender.  The veteran had 
some aching and soreness in the muscle to palpation but no 
involvement of the arteries, nerves, bones or joints was 
noted.  He had excellent muscle strength and no motor 
weakness or sensory loss could be identified.  There was 
excellent motion in the knee and in the ankle.  A July 2002 
diagnostic report of the left tibia and fibula revealed mild 
knee and ankle degenerative changes.  

VA treatment records dated from 2002 to June 2005 indicated 
that the veteran was diagnosed with peripheral nerve disease 
in February 2002.  He complained of left leg pain and 
numbness throughout this time period.  Left lower leg edema 
and swelling was noted in VA treatment entries in the 1990s 
to approximately 2003.  A February 2006 VA examination noted 
that the veteran had a 12 cm scar over the lateral muscle 
group XII with mild tenderness and soreness to palpation and 
mild sensitivity.  There was no evidence of bone or joint 
involvement but some evidence of nerve involvement.  The 
final diagnosis was residual shell fragment wound in the left 
leg involving muscle group XII and the left peroneal nerve.  

The veteran's claim is remanded for a VA examination.  The 
aforementioned treatment records should be considered during 
the examination.  

Accordingly, the case is REMANDED for the following action:

1.  Please schedule the veteran for a VA 
examination to evaluate his residuals of a 
wound to the left leg.  Pursuant to the 
April 2007 joint motion, the VA 
examination(s) should be conducted by 
physicians with specialties in orthopedics 
and neurology.  The examiner(s) should 
indicate any findings in detail and order 
any special studies or tests which are 
necessary, including x-rays or 
electrodiagnostic tests.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner(s) in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records, 
private treatment reports, and VA 
treatment reports, the examiner(s) should 
evaluate the veteran's residuals of a 
wound to the left leg.  The examiner(s) 
should clearly indicate any residuals of 
the left leg wound including but not 
limited to any muscle, bone, joint, 
artery, and nerve damage.  The 
examiner(s) should describe the veteran's 
scars in detail including their size, 
location, and whether they are sensitive 
to palpitation.  The Board is 
particularly interested in what muscle 
group or groups are affected by the 
injury.  Further, please indicate which 
peroneal nerve (popliteal, 
musculotaneous, or anterior tibial), if 
any, is affected by the wound.  
Additionally, please indicate if any bone 
is affected by the injury.  Please also 
comment if and how the veteran's left 
knee is affected.  In rendering any 
opinion, the examiner(s) should consider 
the aforementioned in-service and post-
service medical treatment reports.  

In particular, please consider the March 
1945 service medical report that 
described the veteran's injury as caused 
by a perforating shell wound that entered 
on the posterior lateral surface of the 
proximal third of the left leg and exited 
from the anterior lateral surface of the 
proximal third of the left leg; May 1948 
VA examination that indicated that the 
veteran had an injury to muscle group XI 
that resulted in two scars on the outer 
side of his left calf that were slightly 
sensitive to pressure but there was no 
muscle atrophy, weakness, or limitation 
of motion and the left knee had crepitus; 
a March 1975 private opinion by Dr. 
G.R.S. in which he noted that the veteran 
had a peroneal nerve injury and impaired  
sensation along the distribution of the 
peroneal nerve; July 1975 VA examination 
which reflected that there was a light 
six inch long scar on the veteran's left 
leg that was not tender and moderate 
muscle damage to Group XI; and an October 
1975 special neuropsychiatric examination 
that had a diagnosis of a wound of the 
left leg in Muscle Group XI and possible 
peroneal nerve irritation that was 
possibly secondary to the contracture of 
the scar tissue.  

Please also consider, a June 1987 VA 
medical certificate that had a diagnosis 
of tendonitis of the left knee, June 1992 
private treatment report of Dr. S.B. that 
had an impression of no evidence of 
atherosclerotic occlusive disease in 
either lower extremity; June 1992 private 
bone scan of Dr. D.L. that found other 
than arthritic changes suggested in the 
left knee but the total body bone scan 
was normal and no bony metastasis; June 
1992 private electromyogram performed by 
Dr. S-L.M. which indicated left peroneal 
neuropathy that was thought to be most 
likely the result of a trauma to the left 
peroneal nerve from the shrapnel injury; 
July 1992 letter from private doctor Dr. 
S-L.M. to Dr. K.S. that summarized his 
finding of left peroneal neuropathy.  

Additionally, please consider, a July 
2002 VA examination which revealed a 13 
cm left calf wound laterally that was not 
sensitive or tender.  The veteran 
reported some aching and soreness in the 
muscle to palpation but no involvement of 
the arteries, nerves, bones or joints was 
noted.  He had excellent muscle strength 
and no motor weakness could be identified 
and no sensory loss could be identified.  
There was excellent motion in the knee 
and in the ankle.  A July 2002 diagnostic 
report of the left tibia and fibula 
revealed mild knee and ankle degenerative 
changes.  

Lastly, please consider VA treatment 
records dated from 2002 to June 2005 
which indicated that the veteran was 
diagnosed with peripheral nerve disease 
in February 2002 and his complaints of 
left leg pain and numbness throughout 
this time period; the findings of left 
lower leg edema and swelling that were 
noted in VA treatment entries in the 
1990s to approximately 2003; and a 
February 2006 VA examination that noted 
that the veteran had a 12 cm scar over 
the lateral muscle group XII with mild 
tenderness and soreness to palpation and 
mild sensitivity, no evidence of bone or 
joint involvement but some evidence of 
nerve involvement, and final diagnosis of 
residual shell fragment wound in the left 
leg involving muscle group XII and the 
left peroneal nerve.  

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
addendums and or full examination 
report(s), if required, ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, particularly pursuant to the 
requested medical opinions, and if they 
are not, the VBA AMC should implement 
corrective procedures.  The Board notes 
that the veteran's claim has been remanded 
three times beginning in December 2004 for 
various reasons and has been advanced on 
the docket since September 2005 pursuant 
to 38 C.F.R. § 20.900(c).  The Board errs 
as a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

3.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
application for an increased evaluation 
for the residuals of a left leg wound 
should be readjudicated.  In the event 
that the claims are not resolved to the 
satisfaction of the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



